Citation Nr: 0626127	
Decision Date: 08/22/06    Archive Date: 08/31/06

DOCKET NO.  05-01 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1960 to September 
1974, and from March 1975 to November 1981.  He died in 
August 2003.  The appellant is the veteran's surviving 
spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.  Resolution of the 
second issue listed on the title page is deferred until the 
appeal is returned to the Board, or until the first issue 
above is resolved in favor of the appellant.


REMAND

The Board finds that additional development is warranted with 
respect to the appellant's claim.  

Her service representative contends that service connection 
should be granted because surgery on the veteran's service-
connected right knee one month before his death may have led 
to deep venus thrombosis (DVT) and a pulmonary embolism.  The 
death certificate signed by the county medical examiner lists 
the immediate cause of death as ischemic heart disease 
without listing any underlying causes of death.  

The veteran is not service-connected for ischemic heart 
disease.  In May 1995, the Social Security Administration 
(SSA) granted the veteran disability benefits based on 
physical disability.

Information attached to the death certificate indicates that 
two VA physicians declined to sign the death certificate 
while the medical examiner signed only to allow funeral 
services.

An autopsy was never performed as the veteran's body was 
embalmed before the VA physicians knew of the veteran's death 
and before the veteran's family knew the opinion of a VA 
physician who had treated the veteran.  In a note signed two 
days after the veteran's death by P.R.G., M.D., a physician 
at the Fayetteville, North Carolina VA Medical Center, the VA 
physician revealed she declined to sign the death certificate 
because it was not clear that ischemic heart disease was the 
cause of death as listed on the document.  

She reviewed the veteran's chart and noted that he had a 
history of myocardial infractions in 1996 and congestive 
heart failure in 2002 and that the veteran had knee surgery 
two weeks prior to his office visit on August 1, 2003.  She 
spoke to a family member by telephone and learned that the 
veteran complained of swelling and discomfort in the right 
leg two days before he died.  

Dr. P.R.G.'s note also discloses that she told a family 
member in the telephone conversation that DVT and a pulmonary 
embolism, infection in the joint, etc., must be considered as 
well as ischemic heart disease when reviewing for the cause 
of death because the veteran had a recent surgical procedure 
to the knee and subsequent remarkable swelling and discomfort 
in the same leg.

Dr. P.R.G. also referred the county medical examiner to 
L.C.B., M.D., the Director of Primary Care and Geriatrics at 
the Fayetteville VA Medical Center.  If there is a record of 
their conversation, it is not in the claims file.

The claims file does contain July and August 2003 VA 
outpatient medical records detailing the follow-up to the 
veteran's arthroscopic surgery on his right knee.  Those 
records reflect the veteran was told to limit his activities, 
especially climbing stairs; that he was being seen at the 
Durham VA Medical Center pain clinic; that he complained of 
post-operative pain; that he was allergic to Coumadin; and 
that he was treated for dizziness approximately two weeks 
before surgery.  The veteran was shown to be on multiple 
medications at death, but it has not been indicated whether 
any of the medication was to act as a blood thinner, or 
whether he was on antibiotics.  Medical clarification of this 
point will be undertaken.

Moreover, it is noted that on August 19, 2003, the veteran 
had some lab studies taken.  The results of that testing is 
not on file.  It is unclear whether these labs may have 
revealed evidence of infection or other pertinent findings.

The claims file also contains references to the veteran's 
three-week hospitalization in July 2002 for congestive heart 
failure, chronic obstructive pulmonary disease, and 
pneumonia; to an angioplasty procedure in 1996; and to the 
information in Dr. P.R.G.'s note above that the veteran had a 
history of myocardial infarctions in 1996 and of congestive 
heart failure in 2002.  Many of the relevant medical records 
are not in the claims file, however, perhaps because the 
veteran was not service-connected for these disorders.

Because service connection for the cause of a veteran's death 
may be granted when a service-connected disability or 
treatment therefore, (i.e., the veteran's chondromalacia of 
the right knee) caused the death, or substantially or 
materially contributed to cause death; because two VA 
physicians declined to sign the veteran's death certificate 
for the reasons given above; and because the Board cannot 
make a medical determination whether DVT or a pulmonary 
embolism was a significant contributory cause of death; the 
Board finds that the appellant will be given more time to 
develop medical evidence for the record before a medical 
opinion is sought from a competent authority.  See 38 C.F.R. 
§ 3.312 (2005).

Additionally, review of the record reveals that there was 
initially some question as to the time of death.  There was 
an indication that the time of pronouncement might be 
ascertained from the emergency ambulance or EMT personnel 
report would possibly provide a cause of death.  That report 
should be obtained as should the emergency room report for 
any location where veteran was pronounced dead.

In addition, in her efforts to develop this claim, the 
appellant should be afforded a notice letter reflective of 
the Court's recent case law on the Veterans Claims Assistance 
Act of 2000.  See Dingess and Hartmann v. Nicholson, 19 Vet. 
App. 473 (2006).  

Accordingly, the case is REMANDED for the following actions:

1. The RO should send an appropriate 
letter to the appellant to ensure 
compliance with all notice and assistance 
requirements set forth in the VCAA, its 
implementing regulations, and the Court's 
recent decision in Dingess and Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  If 
any other records are identified by the 
appellant as part of this development, 
such as the July 2002 hospital records and 
other records identified above, they 
should be sought and obtained to the 
extent possible.  Records associated with 
the Social Security finding in 1995 should 
be requested.

2.  Additionally, the report of the 
ambulance or EMT personnel who responded 
to the veteran's home on the night of 
death should be obtained.  Attempts should 
also be undertaken to obtain emergency 
room records where the veteran was 
declared deceased.  Appellant's assistance 
in obtaining these reports should also be 
requested as needed.

3.  The RO should also obtain copies of 
any lab studies done on August 19, 2003, 
at the VA facility. 

4.  Thereafter, the RO should arrange for 
an examiner to review the veteran's VA 
claims folder and provide a medical 
opinion, with supporting rationale, as to 
whether it is more likely than not that 
deep venus thrombosis (DVT) and a 
pulmonary embolism, caused by recent 
surgery on the veteran's service-connected 
right knee, substantially or materially 
contributed to the cause of the veteran's 
death in August 2003 or whether death was 
more likely caused by heart disease.  In 
making the determination, consideration 
should be given to the lab studies done 
just before death.  Additionally, after 
reviewing the medications the veteran was 
taking, it should be indicated whether he 
was on any blood thinner or antibiotic at 
the time of death.  It is requested that 
medical bases be set out for any opinion 
reached.  If a decision cannot be made 
without resort to speculation that too 
should be noted in the record.

5.  Thereafter, the RO should readjudicate 
the appellant's claims.  If the benefits 
sought on appeal remain denied, the 
appellant should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC should contain notice of all 
relevant actions taken on the claim, and a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal since the 
September 2004 statement of the case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action, 
unless she desires to obtain, or have the RO obtain on her 
behalf, the medical records referred to above.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



